Title: From John Adams to Benjamin Waterhouse, 18 December 1815
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Decr 18th. 1815

Permit me to sympathize with you and your Children on the loss of your amiable and excellent Consort. As my reflections on this mournfull Event can be no other than your own I shall spare you the pain of reading them.
I thank you for your Letter of the 14th and the Pamphlet inclosed.
Do you know the Meaning of the Words “Awakenings”? and “Revivals”? I am old enough to have attended the Predications of that great Model of that great modell of theatrical grace and Eleganc, of harmonious Oratory, and att the same time as I verily believe of fervent Piety The Reverend Mr George Whitefield. I have since seen and heard Larrive, at Paris, and Mrs Siddons in London.
The “Awakenings and Revivals” excited by Mr Whitefield now forgotten, would fill Volumes which would make you laugh and cry, like a Madman. Laugh at the Absurdities and weep over the Wickedness of your Species.
“Awakenings and Revivals” are now running over the whole Globe. They have awakened the Doctrine, that “there must be but one Religion in the World.” This reminds me of a Dialogue between Dr Mayhew and my Schoolmaster first and my Tenant afterwards a zealous Churchman Mr Joseph Cleverly.
Mayhew. Mr Cleverly! If you were an absolute Monarch, for Example, like a King of France or Spain, what Regulations would you make in regard in Religion?
Cleverly. I would have but one Religion in my Dominions. Mayhew. Would you persecute all who differed from it? Clevery. Yes. No Persecution could be too severe to secure the Unity of the Church.
This Dialogue I had from the Lips of Dr Mayhew Himself: and I had not then nor have had since a doubt of its litteral Truth for I had before and after that, held twenty Conversations with Cleverly in which he had uniformly avowed the same Bigotry Superstition and Enthusiasm.
Our Parson Briant who was as facecious as the Great Paley used to say that Clevery would be the best Man in the World, if he had no Religion.
According to the Pamphlet You sent me, We must all pay, voluntarily or involuntarily, Tiths or Fifths or thirds or halves or all We have, to send Bibles and Missionaries to convert all Men and save their Souls. I am confident that all the Property of Europe and America would not be sufficient to convert Asia and Africa
Mankind must have a Crusade A War of Reformation A French Revolution, or Anti Revolution to amuse them and preserve them from Ennui.
The Christian is the Religion of the heart: but the heart is deceiptfull above all things and unless controuled by the Dominion of the Head, will lead Us into Salt ponds.
Awakenings and Revivals are not peculiar to Religion. Philosophy and Policy at times are capable of taking the Infection. The Distemper broke out in France in 1785 with dreadfull symptoms of the Purple kind In 1814 and 1815 it has seized all Europe. Cannot you and your Friend Jenner discover some recondite Inoculation, to moderate its deleterious Rage?
I fear I must leave behind me to Posterity the Character of a Grogniard of Grogneur, a Grumbletonion, a Cassandra or a Laoccoon. For I can not go away with every Wind,  especially when two hurricanes blow from opposite Points of the Compass. Sobrius esto.
John Adams
P.S. Father Niles’s Controversy with my Parson Bryant contributed very much to moderate The Awakenings and Revivals of Mr Whitefield. And I entertain a pleasing hope that Dr Morses Controversy in favour of Athanasianism, will operate as a soporific, to some of the Unnatural Awakenings of the present times

J. A.